[PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________                   FILED
                                                             U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                  No. 05-16982
                                                                 September 13, 2006
                              Non-Argument Calendar             THOMAS K. KAHN
                            ________________________                CLERK

                         D. C. Docket No. 03-22034-CV-JAL

YAN ZOCARAS,
a.k.a. Carlos Vasquez,

                                                                Plaintiff-Appellant,

                                       versus

CASTRO,
Detective,
PINO,
Detective,
BLACK,
Officer,
MENDEZ,
Officer,
BONNER,
Officer, et al.,


                                                             Defendants-Appellees.
                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           _________________________

                               (September 13, 2006)
Before DUBINA, CARNES and HULL, Circuit Judges.

CARNES, Circuit Judge:

        If, as the Bible says, “[a]n honest answer is like a kiss on the lips,” Proverbs

24:26 (N.I.V.), a pleading founded on a lie is like a kick in the gut. The question

this appeal presents is whether a district court can dismiss a case with prejudice

because the plaintiff filed and litigated his complaint under a false name.

                                            I.

        The plaintiff’s real name, we now know, is Cesar Vasquez. The first time

he was arrested in Florida was in 1997 for cocaine trafficking. On that occasion he

gave the arresting officers the name Yan Michael Zocaras, and he was booked into

the Department of Corrections system under that name. The plaintiff has four

Florida felony convictions, and the arrests leading to some of them may have

occurred between his arrest for cocaine trafficking in 1997 and his arrest for armed

home invasion in 2000, which gave rise to this case. Regardless, when the plaintiff

was arrested in 2000 he told the officers that his name was Carlos Vasquez. As a

result, when he was booked into the Department of Corrections following that

arrest his name was listed as “Yan Zocaras, a/k/a Carlos Vasquez.” His guilty plea

and the resulting incarceration from the 2000 arrest were both entered under that

name.



                                            2
      With four prior felony convictions, the plaintiff is known to the Florida

Department of Corrections by several names: Luis Garcia, Carlos Vasquez,

Michael Vasquez, Yan Michael Zocaras, and Yan M. Zocaras. In 1996, he

obtained a Florida driver’s license in the name Yan Zocaras.

      In July 2003, the plaintiff filed this 42 U.S.C. § 1983 action against several

police officers for injuries he alleged were sustained when he was arrested in 2000

on the home invasion charges. Five months later he filed a second § 1983

complaint based on the same facts. Both complaints were filed using the name

“Yan Zocaras, a/k/a Carlos Vasquez.” Neither mentioned the name Cesar

Vasquez. The two cases were consolidated, and then in February 2005 counsel

entered an appearance for the plaintiff, who had been proceeding pro se.

      From the beginning of this case until the jury trial, which took place in

September 2005, the plaintiff filed more than thirty pleadings and motions under

the false name “Yan Zocaras a/k/a Carlos Vasquez.” At the trial the plaintiff was

the first witness to testify. The initial testimony went like this:

      Q. Please state your name for the record.

      A. Yan Zocaras.

      Q. Mr. Zocaras, are you known by any other names?

      A. Yes, ma’am. Yes.



                                            3
      Q. What names are those?

      A. Carlos Vasquez.

      Q. Are you known by any other names?

      A. Yes; with my true name.

      Q. What is your true name?

      A. Cesar Vasquez.

      Q. Have you been known by any other names other than Carlos

       Vasquez and Cesar Vasquez?

      A. No, ma’am.

Cross-examination began like this:

      Q. Cesar Vasquez is your true name?

      A. Yes.

      Q. Yan Zocaras is a false name?

      A. Yes.

      Q. You’re proceeding here in court under a false name?

            Ms. Puentes: Objection, your Honor. Argumentative.

            The Court:     Sustained. Rephrase your question.

      Q. So Mr. Vasquez, isn’t it true that you have–you had a Florida ID under

          the name Yan Zocaras?



                                        4
      A. Yes.

      Q. And when you were arrested by the police, you gave them the name

          Carlos Vasquez? Isn’t that correct?

      A. Yes.

      Q. You lied about your name?

      A. Yes.

      On re-direct the next day, the plaintiff gave this explanation to the jury about

why he had used a false name in the case:

      Well, when I was sentenced, then I went to prison. I notified them
      that that was not my name and that I wanted to have a—change to my
      name. I asked them to change it to my name. And they told me that I
      had to continue to use that name until my sentence was over. And
      that’s why I put the complaint under that name, because I couldn’t
      have it under my name, as this was the name that I had in prison.

After the plaintiff rested, the defendants called two witnesses before resting.

      The defendants then moved to dismiss pursuant to Federal Rules of Civil

Procedure 11 and 41(b) because the plaintiff had proceeded under the false name

Yan Zocaras. The district court conducted a hearing on the motion the following

day and gave the plaintiff an opportunity to explain his actions. At one point, the

district court stated for the record: “Let me announce the case once more. Yan

Zocaras, now known as Cesar Vasquez, versus Emilio Lopez and Miguel

Rodriguez, Case No. 03-22034.”

                                           5
      At the hearing on the motion to dismiss the court directed the attorneys for

the plaintiff to discuss with him whether he would waive his Fifth Amendment

rights which would permit further inquiry into his use of a false name during the

litigation. They told the court that they were civil lawyers who did not feel

qualified to advise the plaintiff on the “slew of possible criminal issues here.” The

court then sent for an assistant federal public defender and recessed to provide an

opportunity for her to advise the plaintiff on whether to waive the Fifth

Amendment. After receiving further advice, the plaintiff asserted his Fifth

Amendment rights as to any additional questioning about his use of false names.

      Counsel for the plaintiff made a number of arguments against dismissal.

The primary one was an assertion that the plaintiff had not acted willfully or in bad

faith but only negligently based on a misunderstanding of what he had been told by

the Department of Corrections. After hearing all that the plaintiff’s counsel had to

say, the district court entered detailed findings and conclusions, a copy of which

we have attached to this opinion as Appendix A. Among other things, the court

found that the plaintiff’s use of a false name throughout the two years leading up to

the trial had not been negligent or the result of a misunderstanding but was

deliberate and willful. The court followed up its findings and conclusions from the

bench with a written order to the same effect, a copy of which is Appendix B to



                                          6
this opinion. This appeal by the plaintiff followed.

                                           II.

      We review the district court’s decision to dismiss a case for failure to

comply with the rules of the court for an abuse of discretion. Betty K Agencies,

Ltd. v. M/V Monada, 432 F.3d 1333, 1337 (11th Cir. 2005). “Discretion means the

district court has a ‘range of choice, and that its decision will not be disturbed as

long as it stays within that range and is not influenced by any mistake of law.’” Id.

(quoting Guideone Elite Ins. Co. v. Old Cutler Presbyterian Church, Inc., 420 F.3d

1317, 1324 (11th Cir. 2005)). We review the district court’s findings of fact for

clear error. U.S. v. Martinelli, 454 F.3d 1300, 1306 (11th Cir. 2006). We have

articulated a two-part analysis for determining when an action should be dismissed

as a sanction. There must be both a clear record of willful conduct and a finding

that lesser sanctions are inadequate. Betty K Agencies, Ltd., 432 F.3d at 1339.

                                          III.

      Rule 41(b) makes clear that a trial court has discretion to impose sanctions

on a party who fails to adhere to court rules. Fed. R. Civ. P. 41(b). But that

discretion is not unlimited, and the “[d]ismissal of a case with prejudice is

considered a sanction of last resort, applicable only in extreme circumstances.”

Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985). Dismissal with prejudice



                                            7
is not proper unless “the district court finds a clear record of delay or willful

conduct and that lesser sanctions are inadequate to correct such conduct.” Betty K

Agencies, Ltd., 432 F.3d at 1339. Mere negligence or confusion is not sufficient to

justify a finding of delay or willful misconduct. McKelvey v. AT & T Techs., Inc.,

789 F.2d 1518, 1520 (11th Cir. 1986). In addition to its power under Rule 41(b), a

court also has the inherent ability to dismiss a claim in light of its authority to

enforce its orders and provide for the efficient disposition of litigation. See Link v.

Wabash R.R. Co., 370 U.S. 626, 630–31, 82 S. Court. 1386, 1389 (1962).

      The plaintiff contends that the record contains no evidence that his use of a

false name was willful instead of merely negligent. We disagree for the reasons

the district court set out in its detailed findings of fact. Our review of that court’s

findings is only for clear error, and here there clearly is none. The court

convincingly rejected each of the arguments that the plaintiff’s counsel put forward

against a finding of willfulness, and we adopt its reasoning. The plaintiff did not

merely slip up. He followed a pattern of deception for a period of at least six years

from the time he got the driver’s license in 1996 through multiple arrests,

convictions, and incarcerations, and filed more than thirty pleadings and motions

under a false name in this case. At least some of those pleadings and motions were

filed under penalty of perjury. All of them hid his actual identity. Not until the



                                            8
pretrial proceedings were completed and a jury was in the box did the plaintiff

finally own up to who he really is.

      A trial is not a masquerade party nor is it a game of judicial hide-n-seek

where the plaintiff may offer the defendant the added challenge of uncovering his

real name. We sometimes speak of litigation as a search for the truth, but the

parties ought not have to search for each other’s true identity. Rule 10(a) requires

that the name of the parties be disclosed in the complaint; Rule 11 forbids lying in

pleadings, motions, and other papers filed with the court; and Rule 41(b) provides

for dismissal with prejudice as the ultimate sanction for violation of the rules. Fed.

R. Civ. Pro. 10(a); Fed. R. Civ. Pro. 11; Fed. R. Civ. Pro. 41(b).

      That brings us to the second reason the plaintiff asserts against the district

court’s order of dismissal. The plaintiff contends that the dismissal was improper

because the district court did not explicitly consider lesser sanctions and reject

them as inadequate. In addition to finding willful contempt, a district court must

consider the possibility of alternative, lesser sanctions. Betty K Agencies, Ltd.,

432 F.3d at 1339. However, we have made clear that such consideration need not

be explicit. Gratton v. Great Am. Commc’ns, 178 F.3d 1373, 1374 (11th Cir.

1999) (“Dismissal under Rule 41(b) is appropriate where there is . . . an implicit or

explicit finding that lesser sanctions would not suffice.”); Goforth v. Owens, 766



                                           9
F.2d 1533, 1535 (11th Cir. 1985) (“The record also supports an implicit finding

that any lesser sanction than dismissal would not have served the interests of

justice.”).

       It is true that the district court did not explicitly consider and reject lesser

sanctions, but a determination that no other sanction would suffice radiates from its

explanation for the dismissal. No point would be served by remanding for the

court to make explicit that which is inescapably implicit. And the court’s implicit

determination is correct. Nothing short of putting the plaintiff out of court will

properly punish his serious and protracted violation of the rules and adequately

deter future violations by other parties. As the Seventh Circuit explained in a

similar case, “[f]iling a case under a false name deliberately, and without sufficient

justification, certainly qualifies as flagrant contempt for the judicial process and

amounts to behavior that transcends the interests of the parties in the underlying

action.” Dotson v. Bravo, 321 F.3d 663, 668 (7th Cir. 2003). It is conduct that “so

violates the judicial process that imposition of a harsh penalty is appropriate not

only to reprimand the offender, but also to deter future parties from trampling upon

the integrity of the court.” Id.; see also Goforth, 766 F.2d at 1535 (“[W]here any

other sanction would fail to cure the harm . . . dismissal can be appropriate.”).

Permitting the plaintiff to pursue his claim would take the punch out of the



                                            10
punishment for pummeling the probity of the judicial system.

         The plaintiff contends that the district court erred by considering the

prejudice his misconduct had caused to the defendants when it determined the

sanction to impose. The legal premise of that assertion has no basis in law, logic,

or common sense. The misconduct harmed the judicial system but it also harmed

the defendants. It resulted in them proceeding through the litigation for two years

without knowing the true identity of the person who was demanding that the court

declare they had violated his constitutional rights and force them to pay him

damages. Proper discovery and trial preparation are not possible in those

circumstances, and jury voir dire is undermined. Because the rules of court protect

not just the court but also the parties, it is entirely fitting to consider harm to other

parties’ interests in determining the sanction to be imposed for a violation of the

rules.

         In a spell of speciousness, the plaintiff argues that dismissal is too drastic a

sanction because the defendants could have uncovered his falsehood earlier if they

had diligently pursued their discovery rights. We are as unpersuaded by that

argument as we would be by one from an embezzler who blamed his victim for not

uncovering the misappropriation scheme earlier.

         Dismissal with prejudice is, as we have said, an extreme sanction, see



                                             11
Goforth, 766 F.2d at 1535, but it is justified in extreme circumstances. This is

another way of saying that the sanction imposed should fit the interests jeopardized

and the harm caused by the violation. In this case it does. Because courts must be

able to preserve the integrity of the judicial process, we have no hesitation in

concluding that a party who files suit under a false name and proceeds with that

deception right up to trial loses the right to seek judicial relief for the claims he was

advancing.

      AFFIRMED.




                                           12
Appendix A




    13
14
15
16
17
18
19
20
21
Appendix B




    22
23
24
25
26
27
28
29
30
31
32